Case 4:16-cv-12803-LVP-SDD ECF No. 74, PageID.2747 Filed 06/05/19 Page 1 of 14




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

CARL PALAZZOLO and ALBERT
FERRANDI, Individually and On
Behalf of All Others Similarly Situated,
                                           Case No. 4:16-cv-12803-LVP-SDD
                   Plaintiff,
                                           Hon. Linda V. Parker
       v.

FIAT CHRYSLER AUTOMOBILES
N.V., SERGIO MARCHIONNE,
RICHARD K. PALMER, and REID
BIGLAND,

                   Defendants.



        JUDGMENT APPROVING CLASS ACTION SETTLEMENT

      WHEREAS, a putative securities class action is pending in this Court entitled

Palazzolo, et al. v. Fiat Chrysler Automobiles N.V., et al., Case No. 4:16-cv-12803-

LVP-SDD (the “Action”);

      WHEREAS, Lead Plaintiffs Carl Palazzolo and Albert Ferrandi, on behalf of

themselves and the other members of the Settlement Class (as defined below), and

defendants Fiat Chrysler Automobiles N.V. (“FCA” or the “Company”), Richard K.

Palmer and Reid Bigland (collectively, the “Signatory Defendants,” and, together

with Lead Plaintiffs, on behalf of themselves and the other members of the

Settlement Class, the “Parties”) have entered into the Stipulation and Agreement of
Case 4:16-cv-12803-LVP-SDD ECF No. 74, PageID.2748 Filed 06/05/19 Page 2 of 14




Settlement dated January 31, 2019 (the “Stipulation”), that provides for a complete

dismissal with prejudice of the claims asserted against Defendants in the Action on

the terms and conditions set forth in the Stipulation, subject to the approval of this

Court (the “Settlement”);

      WHEREAS, unless otherwise defined in this Judgment, the capitalized terms

used herein shall have the same meanings as they have in the Stipulation;

      WHEREAS, by Order dated February 20, 2019 (the “Preliminary Approval

Order”), this Court: (a) preliminarily approved the Settlement; (b) provisionally

certified the Settlement Class solely for the purpose of effectuating the Settlement;

(c) directed that notice of the proposed Settlement be provided to Settlement Class

Members; (d) provided Settlement Class Members with the opportunity either to

exclude themselves from the Settlement Class or to object to the Settlement; and (e)

scheduled a hearing regarding final approval of the Settlement;

      WHEREAS, due and adequate notice has been given to the Settlement Class;

      WHEREAS, there have been no objections to the Settlement;

      WHEREAS, the Court conducted a hearing on June 5, 2019 (the “Settlement

Fairness Hearing”) to consider, among other things, (a) whether the terms and

conditions of the Settlement are fair, reasonable, and adequate to the Settlement

Class, and should therefore be approved; and (b) whether a judgment should be

entered dismissing the Action with prejudice as against the Defendants; and

                                          2
Case 4:16-cv-12803-LVP-SDD ECF No. 74, PageID.2749 Filed 06/05/19 Page 3 of 14




      WHEREAS, the Court, having reviewed and considered the Stipulation, all

papers filed and proceedings held herein in connection with the Settlement, all oral

and written comments received regarding the Settlement, and the record in the

Action, and good cause appearing therefor;

      NOW THEREFORE, IT IS HEREBY ORDERED:

      1.     Jurisdiction – The Court has jurisdiction over the subject matter of the

Action, and all matters relating to the Settlement, as well as personal jurisdiction

over all of the Parties and each of the Settlement Class Members.

      2.     Incorporation of Settlement Documents – This Judgment

incorporates and makes a part hereof: (a) the Stipulation filed with the Court on

January 31, 2019; and (b) the Notice and the Summary Notice, both of which were

filed with the Court on May 1, 2019.

      3.     Certification of the Settlement Class for Purposes of Settlement –

Pursuant to Rule 23 of the Federal Rules of Civil Procedure, this Court finally

certifies, solely for purposes of effectuating the Settlement, this Action as a class

action on behalf of a Settlement Class — defined as all persons and entities who

purchased or otherwise acquired the publicly traded common stock of FCA on a U.S.

Exchange between November 3, 2014 and July 26, 2016, inclusive, and were

damaged thereby.      Excluded from the Settlement Class are (i) Defendants;

(ii) present and former directors or executive officers of the Company; (iii) any of

                                         3
Case 4:16-cv-12803-LVP-SDD ECF No. 74, PageID.2750 Filed 06/05/19 Page 4 of 14




Defendants’ Immediate Family members; (iv) any of the foregoing individuals’ or

entities’ legal representatives, heirs, successors, or assigns; and (v) any entity in

which any Defendant has a controlling interest, or which is related to or affiliated

with any of the Defendants. Also excluded from the Settlement Class are any

persons and entities who or which timely and properly excluded themselves from

the Settlement Class by submitting a request for exclusion, as listed on the attached

Exhibit 1.

      4.      The Court finds that the proposed Settlement is fair, reasonable, and

adequate under Federal Rule of Civil Procedure 23(e)(2), having considered and

found that:

                    a.    Lead Plaintiffs and Lead Counsel have adequately

represented the Settlement Class;

                    b.    the proposal was negotiated at arm’s length;

                    c.    the relief provided for the Settlement Class is adequate,

having taken into account:

                          (1)   the costs, risks, and delay of trial and appeal;

                          (2)   the effectiveness of any proposed method of

distributing relief to the Settlement Class, including the method of processing

Settlement Class Member claims; and



                                         4
Case 4:16-cv-12803-LVP-SDD ECF No. 74, PageID.2751 Filed 06/05/19 Page 5 of 14




                          (3)   the terms of any proposed award of attorney’s fees,

including timing of payment; and

                    d.    the proposal treats Settlement Class Members equitably

relative to each other.

      5.     Lead Plaintiffs are hereby appointed, for purposes of effectuating the

Settlement only, as representatives for the Settlement Class for purposes of Federal

Rule of Civil Procedure 23. Kessler Topaz Meltzer & Check, LLP and The Miller

Law Firm, P.C., which were appointed by the Court to serve as Lead Counsel, are

hereby appointed, for settlement purposes only, as counsel for the Settlement Class

pursuant to Rules 23(c)(1)(B) and (g) of the Federal Rules of Civil Procedure.

      6.     Notice – The Court finds that the dissemination of the Notice and the

publication of the Summary Notice: (a) were implemented in accordance with the

Preliminary Approval Order; (b) constituted the best notice practicable under the

circumstances; (c) constituted notice that was reasonably calculated, under the

circumstances, to apprise Settlement Class Members of (i) the pendency of the

Action; (ii) the effect of the proposed Settlement (including the Releases to be

provided thereunder); (iii) Lead Counsel’s motion for an award of attorneys’ fees

and reimbursement of Litigation Expenses; (iv) their right to object to any aspect of

the Settlement, the Plan of Allocation, and/or Lead Counsel’s motion for attorneys’

fees and reimbursement of Litigation Expenses; (v) their right to exclude themselves

                                         5
Case 4:16-cv-12803-LVP-SDD ECF No. 74, PageID.2752 Filed 06/05/19 Page 6 of 14




from the Settlement Class; and (vi) their right to appear at the Settlement Fairness

Hearing; (d) constituted due, adequate, and sufficient notice to all persons and

entities entitled to receive notice of the proposed Settlement; and (e) satisfied the

requirements of Rule 23 of the Federal Rules of Civil Procedure, the United States

Constitution (including the Due Process Clause), the Private Securities Litigation

Reform Act of 1995, 15 U.S.C. § 78u-4, as amended, and all other applicable law

and rules.

      7.     CAFA – The Court finds that the notice requirements set forth in the

Class Action Fairness Act of 2005, 28 U.S.C. § 1715, to the extent applicable to the

Action, have been satisfied.

      8.     Final Settlement Approval and Dismissal of Claims – Pursuant to,

and in accordance with, Rule 23 of the Federal Rules of Civil Procedure, this Court

hereby fully and finally approves the Settlement set forth in the Stipulation in all

respects (including, without limitation: the amount of the Settlement; the Releases

provided for therein; and the dismissal with prejudice of the claims asserted against

Defendants in the Action), and finds that the Settlement is, in all respects, fair,

reasonable, and adequate to the Settlement Class. The Parties are directed to

implement, perform, and consummate the Settlement in accordance with the terms

and provisions contained in the Stipulation.



                                         6
Case 4:16-cv-12803-LVP-SDD ECF No. 74, PageID.2753 Filed 06/05/19 Page 7 of 14




      9.     The Action and all of the claims asserted against Defendants in the

Action by Lead Plaintiffs and the other Settlement Class Members are hereby

dismissed with prejudice. The Parties shall bear their own costs and expenses,

except as otherwise expressly provided in the Stipulation.

      10.    Binding Effect – The terms of the Stipulation and of this Judgment

shall be forever binding on Defendants, Lead Plaintiffs, and all other Settlement

Class Members (regardless of whether or not any individual Settlement Class

Member submits a Claim Form or seeks or obtains a distribution from the Net

Settlement Fund), as well as their respective successors and assigns. The persons

listed on Exhibit 1 hereto are excluded from the Settlement Class pursuant to request

and are not bound by the terms of the Stipulation or this Judgment.

      11.    Releases and Bars – The Releases set forth in paragraphs 5 through 7

of the Stipulation, together with the definitions contained in paragraph 1 of the

Stipulation relating thereto, are expressly incorporated herein in all respects. The

Releases are effective as of the Effective Date. Accordingly, this Court orders that:

             (a)   Without further action by anyone, and subject to paragraph 12

below, upon the Effective Date of the Settlement, Lead Plaintiffs and each of the

other Settlement Class Members, on behalf of themselves, and their respective heirs,

executors, administrators, predecessors, successors and assigns in their capacities as

such, and on behalf of any other person or entity legally entitled to bring Released

                                          7
Case 4:16-cv-12803-LVP-SDD ECF No. 74, PageID.2754 Filed 06/05/19 Page 8 of 14




Plaintiffs’ Claims on behalf of any Settlement Class Member, shall be deemed to

have, and by operation of law and of the Judgment shall have, fully, finally and

forever compromised, settled, released, resolved, relinquished, waived and

discharged each and every Released Plaintiffs’ Claim against the Defendants’

Releasees, and shall forever be barred and enjoined from commencing, instituting,

maintaining, prosecuting or continuing to prosecute any or all of the Released

Plaintiffs’ Claims against any of the Defendants’ Releasees, in this Action or in any

other proceeding. This Release shall not apply to any Excluded Plaintiffs’ Claims.

             (b)   Without further action by anyone, and subject to paragraph 12

below, upon the Effective Date of the Settlement, Signatory Defendants, on behalf

of themselves, and their respective heirs, executors, administrators, predecessors,

successors and assigns in their capacities as such, and on behalf of any other person

or entity legally entitled to bring Released Defendants’ Claims on behalf of

Defendants, shall be deemed to have, and by operation of law and of the Judgment

shall have, fully, finally and forever compromised, settled, released, resolved,

relinquished, waived and discharged each and every Released Defendants’ Claim

against the Plaintiffs’ Releasees, and shall forever be barred and enjoined from

commencing, instituting, maintaining, prosecuting or continuing to prosecute any or

all of the Released Defendants’ Claims against any of the Plaintiffs’ Releasees, in



                                         8
Case 4:16-cv-12803-LVP-SDD ECF No. 74, PageID.2755 Filed 06/05/19 Page 9 of 14




this Action or in any other proceeding. This Release shall not apply to any Excluded

Defendants’ Claims.

      12.    Notwithstanding paragraphs 11(a) – (b) above, nothing in this

Judgment shall bar any action by any of the Parties to enforce or effectuate the terms

of the Stipulation or this Judgment.

      13.    Rule 11 Findings – The Court finds and concludes that the Parties and

their respective counsel have complied in all respects with the requirements of Rule

11 of the Federal Rules of Civil Procedure in connection with the institution,

prosecution, defense, and settlement of the Action.

      14.    No Admissions – Neither this Judgment, the Stipulation (whether or

not consummated), including the exhibits thereto and the Plan of Allocation

contained therein (or any other plan of allocation that may be approved by the Court),

the negotiations leading to the execution of the Stipulation, nor any proceedings

taken pursuant to or in connection with the Stipulation and/or approval of the

Settlement (including any arguments proffered in connection therewith):

             (a)   shall be offered against any of the Defendants or Defendants’

Releasees as evidence of, or construed as, or deemed to be evidence of any

presumption, concession, or admission by any of the Defendants or Defendants’

Releasees with respect to the truth of any fact alleged by Lead Plaintiffs or the

validity of any claim that was or could have been asserted or the deficiency of any

                                          9
Case 4:16-cv-12803-LVP-SDD ECF No. 74, PageID.2756 Filed 06/05/19 Page 10 of 14




 defense that has been or could have been asserted in this Action or in any other

 litigation, or of any liability, negligence, fault, or other wrongdoing of any kind of

 any of the Defendants or the Defendants’ Releasees or in any way referred to for any

 other reason as against any of the Defendants or the Defendants’ Releasees, in any

 arbitration proceeding or other civil, criminal, or administrative action or

 proceeding, other than such proceedings as may be necessary to effectuate the

 provisions of the Stipulation;

              (b)   shall be offered against Lead Plaintiffs or any of the Plaintiffs’

 Releasees, as evidence of, or construed as, or deemed to be evidence of any

 presumption, concession, or admission by Lead Plaintiffs or any of the Plaintiffs’

 Releasees that any of their claims are without merit, that any of the Defendants or

 Defendants’ Releasees had meritorious defenses, or that damages recoverable under

 the Consolidated Complaint would not have exceeded the Settlement Amount or

 with respect to any liability, negligence, fault, or wrongdoing of any kind, or in any

 way referred to for any other reason as against Lead Plaintiffs or any of the Plaintiffs’

 Releasees, in any civil, criminal, or administrative action or proceeding, other than

 such proceedings as may be necessary to effectuate the provisions of the Stipulation;

 or

              (c)   shall be construed against any of the Releasees as an admission,

 concession, or presumption that the consideration to be given hereunder represents

                                            10
Case 4:16-cv-12803-LVP-SDD ECF No. 74, PageID.2757 Filed 06/05/19 Page 11 of 14




 the amount which could be or would have been recovered after trial; provided,

 however, that if the Stipulation is approved by the Court, the Parties and the

 Releasees and their respective counsel may refer to it to effectuate the protections

 from liability granted hereunder or otherwise to enforce the terms of the

 Settlement.

       15.     Retention of Jurisdiction – Without affecting the finality of this

 Judgment in any way, this Court retains continuing and exclusive jurisdiction over:

 (a) the Parties for purposes of the administration, interpretation, implementation, and

 enforcement of the Settlement; (b) the disposition of the Settlement Fund; (c) any

 motion for an award of attorneys’ fees and/or Litigation Expenses by Lead Counsel

 in the Action that will be paid from the Settlement Fund; (d) any motion to approve

 the Plan of Allocation; (e) any motion to approve the Class Distribution Order; and

 (f) the Settlement Class Members for all matters relating to the Action.

       16.     Separate orders shall be entered regarding approval of a plan of

 allocation and the motion of Lead Counsel for an award of attorneys’ fees and

 reimbursement of Litigation Expenses. Such orders shall in no way affect or delay

 the finality of this Judgment and shall not affect or delay the Effective Date of the

 Settlement.

       17.     Modification of the Agreement of Settlement – Without further

 approval from the Court, Lead Plaintiffs and Signatory Defendants are hereby

                                           11
Case 4:16-cv-12803-LVP-SDD ECF No. 74, PageID.2758 Filed 06/05/19 Page 12 of 14




 authorized to agree to and adopt such amendments or modifications of the

 Stipulation or any exhibits attached thereto to effectuate the Settlement that: (a) are

 not materially inconsistent with this Judgment; and (b) do not materially limit the

 rights of Settlement Class Members in connection with the Settlement. Without

 further order of the Court, Lead Plaintiffs and Signatory Defendants may agree to

 reasonable extensions of time to carry out any of the provisions of the Settlement.

       18.    Termination of Settlement – If the Settlement is terminated as

 provided in the Stipulation or the Effective Date of the Settlement otherwise fails to

 occur, including as a result of any appeals, this Judgment shall be vacated, rendered

 null and void and be of no further force and effect, except as otherwise provided by

 the Stipulation, and this Judgment shall be without prejudice to the rights of Lead

 Plaintiffs, Settlement Class Members, and Defendants, and the Parties shall be

 deemed to have reverted nunc pro tunc to their respective positions in the Action as

 of the date immediately prior to the execution of the Stipulation. Except as otherwise

 provided in the Stipulation, in the event the Settlement is terminated in its entirety

 or if the Effective Date fails to occur for any reason, the balance of the Settlement

 Fund including interest accrued therein, less any Notice and Administration Costs

 actually incurred, paid, or payable and less any Taxes and Tax Expenses paid, due,

 or owing, shall be returned to FCA (or such other persons or entities as FCA may

 direct), in accordance with the Stipulation.

                                           12
Case 4:16-cv-12803-LVP-SDD ECF No. 74, PageID.2759 Filed 06/05/19 Page 13 of 14




       19.    Entry of Final Judgment – There is no just reason to delay the entry

 of this Judgment and immediate entry by the Clerk of the Court is expressly directed.

       IT IS SO ORDERED.

                                        s/ Linda V. Parker
                                        LINDA V. PARKER
                                        UNITED STATES DISTRICT JUDGE


 Dated: June 5, 2019




                                          13
Case 4:16-cv-12803-LVP-SDD ECF No. 74, PageID.2760 Filed 06/05/19 Page 14 of 14




                                 EXHIBIT 1

    List of Persons Excluded from the Settlement Class Pursuant to Request

        Name                                State           Country
        June Goodwin                        Indiana         U.S.
        Jonathan D. Sato                    California      U.S.
        Jeffrey Lewis Carter                Georgia         U.S.
        Barbara Finn                        Massachusetts U.S.
        James W. Kopas                      California      U.S.
        Edwin R. Roberts                    Alabama         U.S.
        Ann Mosca                           New York        U.S.
        Rosalie K. Fazio                    Michigan        U.S.
        Giovanni & Teresa Abbruzzese                        Canada
        Joseph Kreit                        Maryland        U.S.
        Sally A. Miller                     Wisconsin       U.S.
        Sammy Young                         Washington      U.S.




                                       14
